Citation Nr: 9909181	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the mandibular alveolar process.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1992 VA RO rating decision which denied the 
veteran's claim for an increased (compensable) rating for 
residuals of a fracture of the mandibular alveolar process 
(jaw fracture).  The case was remanded by the Board in 
February 1995, and the case was returned to the Board in 
January 1999.  The issue of an increased (compensable) rating 
for residuals of a jaw fracture is the only matter properly 
on appeal at this time.  

The service-connected jaw fracture is the result of an injury 
in service, and in the same incident the veteran sustained a 
chin laceration (the residual chin scar is service-connected 
and rated 10 percent) and sustained dental trauma to lower 
front teeth numbers 23-26 (those missing teeth are service-
connected for treatment purposes on the basis of service 
trauma).  In November 1998, the RO granted secondary service 
connection for an ameloblastoma tumor of the left mandible 
(as due to the service-connected jaw condition), rated 0 
percent; a left hip condition (as a result of hip bone used 
for jaw reconstruction related to the ameloblastoma), rated 
10 percent; a low back condition (found to be due to the left 
hip condition), rated 20 percent; and a psychiatric disorder 
(found to be due to the jaw condition), rated 50 percent.  
The ratings for these multiple disabilities (aside from the 
noncompensable rating assigned for the jaw fracture) are not 
before the Board.  In a March 1999 statement, the veteran 
raised claims for secondary service connection for upper 
back, neck, and shoulder conditions; such claims are not 
before the Board and are referred to the RO for appropriate 
action.

REMAND

The RO has rated the veteran's service-connected residuals of 
a mandible (jaw) fracture by analogy (38 C.F.R. §§ 4.20, 
4.27) under 38 C.F.R. § 4.150, Diagnostic Code 9913 (which 
pertains to missing teeth due to loss of substance of the 
body of the mandible, where the masticatory surface cannot be 
restored by a suitable prosthesis).  Other potentially 
applicable codes include Code 9904 (malunion of the mandible) 
and Code 9905 (limited motion of the tempormandibular joint 
(TMJ)).  

A December 1996 VA dental examination, a September 1997 VA 
general medical examination, and a June 1998 VA dental 
examination all suggest that the veteran has TMJ problems 
related to his service-connected jaw condition.  The last of 
these examinations stated that the veteran had some 
limitation of motion of the jaw but that the interincisional 
edge distance appeared to be within normal limits, but none 
of the examinations contain numeric range of motion findings 
as required for rating under Code 9905.  In January 1999 
written argument, the veteran's representative suggested that 
another VA examination was warranted to determine TMJ range 
of motion, and the Board agrees.  The examination should also 
include all other findings for rating under other diagnostic 
codes.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of his service-connected 
residuals of a facture of the mandibular 
alveolar process.  All indicated studies, 
including X-rays of the mandible and 
TMJs, should be performed.  The examiner 
should indicate whether the veteran has a 
TMJ disorder related to jaw fracture 
residuals; any malunion of the mandible 
should be fully described; inter-incisal 
and lateral excursion of the TMJs should 
be accurately measured; and it should be 
noted whether any loss of masticatory 
surface can be restored by a suitable 
prosthesis.

2.  Thereafter, the RO should review the 
claim for an increased (compensable) 
rating for residuals of a mandible 
fracture, and this should include 
consideration of all applicable 
diagnostic codes.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 3 -


- 4 -


